Exhibit 10.64

Summary Compensation Arrangements

for

Named Executive Officers, the Chief Financial Officer and Directors

Named Executive Officers and Chief Financial Officer

This summary sheet reports base salaries and certain other compensation for
(1) the current executive officers of Spansion Inc. (the “Company”) who were
named in the Summary Compensation Table in the Company’s Registration Statement
on Form S-1/A filed with the Securities and Exchange Commission on December 15,
2005 (the “Named Executive Officers”) and (2) our Chief Financial Officer, who
is not currently a Named Executive Officer.

 

Name(1)

   Base Salary(2)

Bertrand F. Cambou(3)

Chief Executive Officer and President

   $ 675,000

James E. Doran

Chief Operating Officer

   $ 425,000

Thomas T. Eby(3)

Executive Vice President and Chief Marketing and Sales Officer

   $ 388,241

Amir Mashkoori

Executive Vice President, Wireless Solutions Division

   $ 383,836

Sylvia Summers

Executive Vice President, Embedded Memory Division

   $ 389,199

Dario Sacomani(4)

Executive Vice President and Chief Executive Officer

   $ 375,000

--------------------------------------------------------------------------------

(1) The Company has entered into change of control and severance agreements with
each of the above Named Executive Officers, the form of which is included as
Exhibit 10.46 to the Company’s Amendment No. 4 to Form S-1 Registration
Statement (No. 333-124041).

(2) Base salaries will go into effect on March 27, 2006.

(3) The Company has previously extended letters of employment to Bertrand F.
Cambou and Thomas T. Eby, which were filed as Exhibits 10.52 and 10.53 to the
Company’s Amendment No. 4 to Form S-1 Registration Statement (No. 333-124041).

(4) The Company extended a letter of employment to Dario Sacomani, which is
being filed as Exhibit 10.    to the Annual Report on Form 10-K to which this
exhibit is attached.

Incentive Compensation. Dr. Cambou is eligible to receive a cash bonus award
with a target of 125% of his annual base salary and a maximum payout of 250% of
his annual base salary. He is also eligible to receive a long term bonus award
with a target value of 30% of his annual base salary and maximum value of 60% of
his base salary. Each other Named Executive Officer, as well as Mr. Sacomani, is
eligible to receive a cash bonus award with a target of 60% of such person’s
annual base salary and a maximum payout of 120% of such person’s annual base
salary; and a long term bonus award with a target value of 30% of such person’s
annual base salary and maximum value of up to 60% of such person’s base salary.

Additional Compensation. Dr. Cambou receives (i) a monthly car allowance in the
amount of $2,000, (ii) reimbursement of up to $25,000 per year for financial and
estate planning, (iii) reimbursement of up to $1,200 for an annual physical
examination the first time he utilizes this benefit, and up to $800 each
subsequent year he utilizes the benefit, and (iv) reimbursement of up to $10,000
per year for home security.

Each other Named Executive Officer and Mr. Sacomani receive (i) a monthly car
allowance in the amount of $2,000, (ii) reimbursement of up to $6,000 per year
for financial and estate planning, and (iii) reimbursement of up to $1,200 for
an annual physical examination the first time such person utilizes this benefit,
and up to $800 each subsequent year such person utilizes the benefit.



--------------------------------------------------------------------------------

Directors

The Company’s non-employee independent directors are paid a $60,000 annual
retainer. In addition, our non-employee independent director that chairs our
audit committee is paid an additional $15,000 annual retainer and our
non-employee independent director that chairs our compensation committee is paid
an additional $7,500 annual retainer. If in any calendar year a non-employee
independent director is required to and does attend more than eight meetings of
our board, such director will be paid $2,000 for each board meeting attended in
excess of eight. In addition, if in any calendar year a non-employee independent
director is required to and does attend more than twelve meetings of a board
committee on which he or she serves, such director shall receive $2,000 per
board committee meeting in excess of twelve. Each non-employee independent
director has received an initial stock option award exercisable for 20,000
shares of our common stock and a restricted stock award exercisable for 20,000
of our restricted stock units and shall receive an annual stock option award
exercisable for 10,000 shares of our common stock and an annual restricted stock
award for 10,000 of our restricted stock units for each year of continued
service. We may reimburse directors and, in some circumstances, spouses who
accompany directors, for travel, lodging and related expenses they incur in
attending board of director and committee meetings.